Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 8th, 2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims under 35 USC 102(a)(2), the Applicant traverses on the grounds that the prior art does not teach the application of the ion scan techniques of claim 1 to a single ion population in a single ion trap.  Single ion population is so broad as to encompass any one group of constituent ions.  At [0058], Savitski describes the accumulation of fragment and/or precursor ions produced during plural cycles which are analyzed in parallel and simultaneously via the previously noted ejection together to a single ion trap 70 (eg Orbitrap) for mass analysis.  Therefore, the prior art discloses scanning of a single ion population which is injected into the single ion trap 70 using the techniques noted at [0059] as previously pointed out.
Applicant’s remarks pointing out that the Savitski invention utilizes ion accumulation over plural cycles is not persuasive because the resultant ions, precursors, and fragments, resulting from the initial injection into a trap 40 over plural cycles are subjected to simultaneous scan in a single ion trap 70 as a whole, thereby providing the required scanning of a single ion population in a single ion trap.
The traversal of the rejection of claims under 35 USC 103 is based on the same alleged deficiency in Savitiski which as noted above does show the required scans applied to a single ion population in a single ion trap.  
Applicant’s filing of a Terminal Disclaimer overcomes the previously applied Double Patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 2, 9-10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US Patent Application 2011/0121172 to Savitski et al.
Regarding Claim 1, Savitski teaches a system comprising: a mass spectrometer comprising a single ion trap ([75], can all be done in a single ion trap); and a central processing unit (CPU), and storage coupled to the CPU for storing instructions ([57]) that when executed by the CPU cause the system to apply at least one of the following ion scans to a single ion population (ion population discussed in [50]) in the single ion trap : multiple precursor ion scans (“it may be possible to select precursors initially on the basis of certain criteria and then to carry out an additional safety MSn scan of the precursor ions that remain” [59]), a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans. 
Regarding Claim 2, Savitski teaches a system according to claim 1, wherein the multiple precursor ion scans are applied sequentially to the single ion population ([59]). 
Regarding Claim 9, Savitski teaches a method for analyzing a single ion population, the method comprising; generating a single ion population that is transferred into a single ion trap of a mass spectrometer ([50], the single, to be scanned, population); and applying, via a CPU ([57]) operably associated with the mass spectrometer, at least one of the following ion scans to the single ion population in the single ion trap : multiple precursor ion scans (“it may be possible to select precursors initially on the basis of certain criteria and then to carry out an additional safety MSn scan of the precursor ions that remain” [59]), a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans. 
Regarding Claim 10, Savitski teaches a method according to claim 9, wherein the multiple precursor ion scans are applied sequentially to the single ion population ([59]). 
Regarding Claim 19, Savitski teaches a method for analyzing a sample, the method comprising; generating a single ion population from a sample that is transferred into a single ion trap of a mass spectrometer; and applying, via a CPU operably associated with the mass spectrometer, at least one of the following ion scans to the single ion population in the single ion trap : multiple precursor ion scans (“it may be possible to select precursors initially on the basis of certain criteria and then to carry out an additional safety MSn scan of the precursor ions that remain” [59]), a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans, thereby analyzing the sample (abstract, Figure 10). 
Regarding Claim 20, Savitski teaches a method according to claim 19, wherein the sample is selected from the group consisting of: a biological sample, an agricultural sample, an industrial sample, an environmental sample, and a combination thereof (proteins, peptides are biological, [6], [99, [108]]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (Snyder, D. T., Pulliam, C. J., and Cooks, R. G. ( 2016) Single analyzer precursor scans using an ion trap. Rapid Commun. Mass Spectrom., 30: 800– 804. doi: 10.1002/rcm.7500., available online February 28, 2016) in view of Savitski. 
Regarding Claim 1-2, Snyder teaches a system comprising: a mass spectrometer comprising a single ion trap (page 801, column 2, under results and discussion); and a controller (implicit, see instrumentation, board), and storage (at least the storage oscilloscope) coupled to the controller for storing instructions that when executed by the controller cause the system to apply at least one ion scans to a single ion population (mix of cocaine, MDMA and MDA, Figure 2) in the single ion trap (scans, figure 1, figure 3). 
Snyder fails to teach wherein a further scan includes one of: multiple precursor ion scans, a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans. 
Stravitski teaches sequential multiple precursor ion scans ([59]) and a processing unit ([57]) for operating a MS.
Modification would have entailed performing multiple precursor ion scans like Stravitski does with the apparatus of Snyder. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the best use of the sample of interest with the least waste.  
Regarding Claims 9-10, Snyder teaches the method for analyzing a single ion population, the method comprising; generating a single ion population that is transferred into a single ion trap of a mass spectrometer (sample mix, Figure 2 in ion trap, Page 801); and applying at least an ion scans to the single ion population in the single ion trap (Figure 1, 3).
Snyder fails to teach wherein a further scan includes one of: multiple precursor ion scans, a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans. 
Stravitski teaches sequential multiple precursor ion scans ([59]) and a processing unit ([57]) for operating a MS.
Modification would have entailed performing multiple precursor ion scans like Stravitski does with the apparatus of Snyder. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the best use of the sample of interest with the least waste.  
Regarding Claim 19, Snyder teaches a method for analyzing a sample, the method comprising; generating a single ion population from a sample that is transferred into a single ion trap of a mass spectrometer; and applying, via a controller operably associated with the mass spectrometer, at least one of the following ion scans to the single ion population in the single ion trap (Figure 2, and page 801).
Snyder fails to teach wherein a further scan includes one of: multiple precursor ion scans, a plurality of segmented neutral loss scans, or multiple simultaneous neutral loss scans. 
Stravitski teaches multiple precursor ion scans ([59]) and a processing unit ([57]) for operating a MS.
Modification would have entailed performing multiple precursor ion scans like Stravitski does with the apparatus of Snyder. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the best use of the sample of interest with the least waste.  
Regarding Claim 20, Snyder and Stravitski teach the method according to claim 19, wherein the sample is selected from the group consisting of: a biological sample, an agricultural sample, an industrial sample, an environmental sample, and a combination thereof (Figure 2, as well as page 800, “pharmaceutical residues in water” and “phytochemicals in plants”).
Claims 3-6, 8,  11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Schwudke (Dominik Schwudke, Jeffrey Oegema, Lyle Burton, Eugeni Entchev, J. Thomas Hannich, Christer S. Ejsing, Teymuras Kurzchalia, and, and Andrej Shevchenko, (2006) Lipid Profiling by Multiple Precursor and Neutral Loss Scanning Driven by the Data-Dependent Acquisition, Analytical Chemistry 2006 78 (2), 585-595, DOI: 10.1021/ac051605m, published December 7, 2005).
Regarding Claims 3 and 11, the references above teach the system according to claim 1/method of claim 9 but are silent on wherein the multiple precursor ion scans are applied simultaneously to the single ion population. 
Schwudke teaches precursor ion scans are applied simultaneously to the single ion population (page 586, Col. 2).
Modification would have entailed simultaneously doing the multiple precursor ion scans. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for a reduction in length of analysis.  
Regarding Claims 4-6 and 12-14, the references above teach the system according to claim 1/method of claim 9.
They fail to teach wherein the ion scans are multiple precursor ion scans, and the CPU is configured to cause the system to apply at least one additional scan to the single ion trap, which is a neutral loss scan performed simultaneously with the multiple precursor ion scans. 
Schwudke teaches a MS/MS technique that applies at least one additional scan to the single ion trap, which is a neutral loss scan performed simultaneously with a precursor ion scans (“enabled … simultaneous acquisition of an unlimited number of precursor and neutral loss scans in a single analysis” page 586, Col. 2).
Modification would have entailed similarly performing a neutral loss scan with the multiple precursor ion scan of Savitski. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have increased the information about the sample recorded while decreasing the amount of time for analysis.  
Regarding Claims 8 and 16, the references above teach the system according to claim 4/method of claim 12, wherein the at least one additional scan is one or more product ion scans, wherein the CPU is configured to perform the at least one additional scan after the CPU performs the multiple precursor ion scans (Savitski, Figure 10, steps 300-500).
Regarding Claim 17, the references above teach the method according to claim 12, wherein the at least one additional scan is a product ion scan (Savitski, Figure 10, steps 300-500).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Gross (20070264246).
Regarding Claims 7 and 15, the references above teach the system according to claim 5/method of claim 13. 
They fail to teach wherein the CPU causes the system to apply the neutral loss scan sequentially with the multiple precursor ion scans. 
Gross teaches neutral loss scans together with precursor ion scans ([136]) and the power of sequential (multi-stage) analyses ([144]).
Modification would have entailed adding sequential multiple precursor ion scans and neutral loss scans. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the operator to gain knowledge of two different characteristics of the sample of interest and insured a more accurate determination. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Gadgil (Himanshu S. Gadgil, Pavel V. Bondarenko,Michael J. Treuheit, and, and Da Ren (2007) Screening and Sequencing of Glycated Proteins by Neutral Loss Scan LC/MS/MS Method, Analytical Chemistry 2007 79 (15), 5991-5999. DOI: 10.1021/ac070619k). 
Regarding Claim 18, the references above teach the method according to claim 12.
They fail to teach wherein the at least one additional scan is a plurality of segmented neutral loss scans. 
Gadgil teaches a segmented neutral loss scan (abstract, Figure 3).
Modification would have entailed adding another scan similar to Gadgils to the system above. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Gadgil states this method has high sensitivity (page 5996), which would result in more reliable sample information. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881